     Case 6:19-cv-01243-CEM-DCI Document 1 Filed 07/08/19 Page 1 of 4 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


MICHAEL BISHOP,

                       Plaintiff,
                                                             Case No.:
v.

BAYCARE HEALTH SYSTEM, INC.,

                  Defendant.
____________________________________/

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. § 1446 and Local Rule 4.02, Defendant, BAYCARE HEALTH

SYSTEM, INC. (hereinafter “BayCare” or “Defendant”), by and through its undersigned counsel,

hereby gives notice of removal of the above-styled action filed by Plaintiff, MICHAEL BISHOP

(hereinafter “Plaintiff”), from the County Court in and for Seminole County, Florida, to this Court.

In support thereof, Defendant states as follows:

         1.     On or about June 5, 2019, Plaintiff filed his Complaint against Defendant in the

County Court in and for Seminole County, Florida. A copy of the Complaint is attached hereto as

Exhibit A. The Clerk of that Court assigned this action Case Number 2019-CC-1904-20-S.

Plaintiff served Defendant with the Complaint and a summons on or about June 17, 2019.

      2. In his Complaint, Plaintiff alleges that Defendant refused to pay short-term disability

(“STD”) benefits to which he is entitled pursuant to Defendant’s STD Plan as set forth in

Defendant’s Summary Plan Description (“SPD”). (Exhibit A, ¶¶ 2, 8-9). A copy of the SPD is

attached hereto as Exhibit B.




                                                   1
  Case 6:19-cv-01243-CEM-DCI Document 1 Filed 07/08/19 Page 2 of 4 PageID 2



       3.      Pursuant to the Plan, Employees have two options with respect to the STD benefits

offered. They may either elect to receive 50% of their biweekly earnings and make no contributions

towards the cost of this benefit or elect to receive 66 2/3% of biweekly earnings and contribute

towards the cost of this benefit. (Exhibit B, at 280). Plaintiff enrolled in option 2, meaning that he

contributed towards the cost of this benefit. A copy of documentation showing Plaintiff enrolled

in Option 2 of the STD Plan is attached hereto as Exhibit C. Thus, payment of Plaintiff’s STD

benefits relied on employee contributions and were not paid solely by the employer. Compare with

Bilheimer v. Fed. Exp. Corp., No. 08-80420-CIV, 2009 WL 1324202, at *1 (S.D. Fla. May 13,

2009) (holding short-term disability plan was “payroll practice” rather than ERISA plan where

plan description stated that benefits “are fully paid from contributions made by the company”).

       4.      As evidenced by the foregoing, the STD Plan is not a payroll practice as alleged by

Plaintiff. (Exhibit A, ¶ 3). In reality, the STD Plan is an employee welfare benefit plan within the

meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1002(1).

        5.     ERISA provides the exclusive cause of action for the recovery of benefits governed

by an ERISA plan. Whitt v. Sherman Int'l Corp., 147 F.3d 1325, 1329 (11th Cir. 1998). This Court

has original jurisdiction over ERISA actions. See 29 U.S.C. § 1132(e). Any civil action brought in

a State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant to the district court of the United States for the district and division

embracing the place where such action is pending. 28 U.S.C. § 1441(a).

       6.      Further, the Court may look beyond the complaint to determine if the suit is, in

reality, purely a creature of federal law when a complaint purports to raise only state law claims.

Geddes v. Am. Airlines, Inc., 321 F.3d 1349, 1353 (11th Cir. 2003). Where state law claims are



                                                  2
  Case 6:19-cv-01243-CEM-DCI Document 1 Filed 07/08/19 Page 3 of 4 PageID 3



completely preempted by ERISA, the District Court may recharacterize a claim as one of federal

law if a plan beneficiary is seeking benefits in state court that are available under ERISA’s

enforcement provision. Whitt, 147 F.3d at 1329. ERISA’s enforcement clause states, in pertinent

part, that a plan participant may bring suit to recover benefits due to him under the terms of the

plan. 29 U.S.C. § 1132(a)(1)(B).

       7.      The sole relief sought by Plaintiff is the payment of benefits pursuant to the STD

Plan—a plan governed by ERISA. Because Plaintiff seeks benefits available under ERISA’s

enforcement provision, any purported state law claims should be recharacterized as federal ERISA

claims and removed to this Court.

       8.      Removal of this action is timely in that it is made within the 30-day period provided

in 28 U.S.C. § 1446(b).

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and Rules 1.02 and

4.02 of the Local Rules of the Middle District of Florida because this case is currently pending in

a county encompassed by this Division.

       10.     Defendant has provided written notice of the removal to Plaintiff and filed a Notice

of Filing Notice of Removal in the County Court in and for Seminole County, Florida. A copy of

the Notice of Filing Notice of Removal is attached hereto as Exhibit D.

       11.     28 U.S.C. § 1446 requires that any defendant desiring to remove such an action to

federal court must file a notice of removal containing:

               [A] short plain statement of the grounds for removal, together with a copy of all
               process, pleadings, and orders served upon such defendant in such action.

The preceding paragraphs set forth the grounds on which removal is sought. Defendant has filed

all pleadings previously filed with the County Court in and for Seminole County, Florida.




                                                 3
  Case 6:19-cv-01243-CEM-DCI Document 1 Filed 07/08/19 Page 4 of 4 PageID 4



Defendant has satisfied both the substantive and procedural requirements of 28 U.S.C. 1446.

Accordingly, removal is appropriate.

       WHEREFORE, BAYCARE HEALTH SYSTEM, INC., respectfully requests that the

above-styled action be removed to this Court and this Court assume jurisdiction over this matter

for all further proceedings.

       Respectfully submitted this 8th day of July, 2019.

                                            /s/Erin G. Jackson
                                            Erin G. Jackson, Esquire
                                            Florida Bar No.: 413097
                                            Ashley A. Tinsley, Esquire
                                            Florida Bar No.: 125141
                                            Johnson Jackson PLLC
                                            100 N. Tampa Street, Suite 2310
                                            Tampa, FL 33602
                                            Telephone: (813) 580 – 8400
                                            Facsimile: (813) 580 - 8407
                                            E-mail: ejackson@johnsonjackson.com
                                            atinsley@johnsonjackson.com
                                            Secondary E-mail: jshinn@johnsonjackson.com
                                            eprado@johnsonjackson.com
                                            Attorneys for the Defendant

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished on

this 8th day of July, 2019 using the Court’s CM/ECF system, sending a copy to all counsel of

record including to the following:

       Gregory D. Swartwood, Esq.
       The Nation Law Firm, LLP
       570 Crown Oak Centre Drive
       Longwood, FL 32750
       Email: lcluney@nationlaw.com
              gswartwood@nationlaw.com


                                            /s/ Erin G. Jackson
                                            Attorney

                                               4
